Davison, J.
The appellants, being the owners of a sawmill and dam, petitioned the Common Pleas for a writ of assessment of damages. A writ was issued, a jury was summoned, a verdict found, and returned into Court.
At the term of the Court next after said return, the cause, upon the defendant’s motion, was dismissed. The record entry of the motion and ruling of the Court, is as follows: “ Now come the plaintiffs, by their attorney, and the defendant, by his attorney, comes also, and moves *155the Court to dismiss this cause; and said motion being argued, and the Court being sufficiently advised,- do sustain said motion and dismiss this cause. It is therefore considered by the Court, that the defendant recover of the plaintiffs his costs,” &c. “ To which opinion of the Court, the plaintiffs, by their attorney, now except.” There is no bill of exceptions, nor do the grounds of objection to the ruling of the Court appear in the record. The case is, therefore, not properly before this Court. 2 R. S., p. 116, ss. 345, 346.
I. Naylor and J. Wilson, for the appellants.
S. C. Willson and J. E. McDonald, for the appellee.
Per Curiam.
The judgment is affirmed with costs.